McCarthy, J.
This is an appeal from the order dated October 21, 1899, denying the plaintiffs’ motion to vacate and set aside a satisfaction piece for a sum less than the amount of the judgment in said action and filed in the clerk’s office.
As this appeal must be decided on the papers used on the motion, and, we think the same, after examination, show amply that the justice at Special Term determined this matter correctly, we must, therefore, uphold his decision.
The order herein is hereby affirmed, with costs and disbursements,
O’Dwyer, J., concurs.
Order affirmed, with costs.